In an action pursuant to RPAPL article 15, defendant appeals from a judgment of the Supreme Court, Suffolk County (Mclnemey, J.), entered March 30,1981, which determined that plaintiff was the fee owner of the subject property. Judgment affirmed, with costs. The trial court correctly determined that the language of the 1774 grant from the then trustees of the Town of Huntington, to one Sylvanus Townsend, to whom plaintiff can trace its title, did convey an estate in fee, although subject to a reverter in the town, which has since been foreclosed through RPAPL 612. The *830greater weight of the evidence at trial, as to colonial custom and usage, also supported the finding of a fee interest in plaintiff. Contrary to defendant’s contention, the case cited by it is not a controlling precedent. Also, collateral estoppel may not be applied against this plaintiff, as it was not demonstrated that plaintiff had had a full and fair opportunity to contest that prior determination (see Titus Mill Pond v Board of Trustees, 60 AD2d 868; Gilberg v Barbieri, 53 NY2d 285,292; Gramatan Home Investors Corp. v Lopez, 46 NY2d 481, 483). Mangano, J. P., Gibbons, Thompson and Rubin, JJ., concur.